Title: To James Madison from John B. Colvin, 16 February 1808
From: Colvin, John B.
To: Madison, James



Honorable Sir,
Tuesday Morning, Feb. 16. 1808.

I inclose the "Enquirer".  It contains an allusion to you which cannot fail to attract the attention of your enemies.  As I have appeared your advocate before the public, I should like extremely to learn from indubitable authority in what way I am to understand Mr. Ritchie; & whether I am to take his statement & his suggestions relative to yourself & the secretary of the treasury as fact.  In my own opinion, Mr. Ritchie has been most unfortunate in the idea of his "bitter regret."  You will perceive, Sir, the inference that may be drawn from it by your foes.  I wish to take a tenable position.  And if, in my zeal to serve you, this letter should be considered too bold, I trust you will attribute it to the true cause.  I am, Sir, with the highest respect, Your very humble servant,

J. B. Colvin

